Citation Nr: 1009662	
Decision Date: 03/15/10    Archive Date: 03/24/10	

DOCKET NO.  08-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disability of the 
rectum, to include rectal pain, leakage (incontinence), and 
hemorrhoids, claimed as the residual of negligent treatment 
on the part of Department of Veterans Affairs (VA) medical 
personnel on May 7, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

The Veteran did not suffer additional disability, including 
rectal pain, leakage (incontinence), and hemorrhoids, as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel, or as the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a disability of the rectum, to include 
rectal pain, leakage (incontinence), and hemorrhoids, are not 
warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, as 
well as both VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a disability of 
the rectum, to include rectal pain, leakage (incontinence) 
and hemorrhoids.  In pertinent part, it is contended that on 
May 7, 2004, the Veteran was provided negligent treatment by 
VA medical personnel, resulting in the aforementioned 
disability.  

In that regard, the Board notes that, for claims received 
after October 1, 1997, (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
Veteran's own willful misconduct where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by Department employees, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
the Veteran's condition after such care, treatment, or 
examination has stopped.  VA considers each involved body 
part or system separately.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination, and that the Veteran has additional disability 
or died does not establish causation.

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose or properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The proximate cause of 
disability or death is the action or event which directly 
caused the disability or death, as distinguished from a 
remote contributing cause.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment or 
examination without the Veteran's, or in appropriate cases, 
the Veteran's representative's, informed consent.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2009).

After considering all information and lay or medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the case at hand, in a VA outpatient treatment record 
dated in March 2002, it was noted that the Veteran had been 
seen at a VA drop-in clinic with a complaint of painful and 
swollen hemorrhoids times two months.  Reportedly, the 
Veteran had been seen in mid-February 2002 for a hemorrhoid 
flare-up and constipation, at which time he was placed on 
Hydrocortisone rectal suppositories, Lidocaine/Anusol cream, 
and Solidum Docusate/Metamucil to relieve constipation.  
According to the Veteran, he continued to do warm Sitz baths, 
as well as a conservative treatment regimen without relief.  
Significantly, the Veteran reported that, notwithstanding the 
aforementioned measures, he remained constipated.  On 
physical examination, there was noted the presence of one 
tender, edematous and erythematous perianal hemorrhoid at 3 
o'clock, though with no evidence of any bleeding, or any pus 
or drainage.  The pertinent diagnosis noted was hemorrhoid, 
rectal bleeding.

During the course of VA outpatient treatment in May 2002, it 
was noted that the Veteran continued to complain of problems 
with hemorrhoids.

On May 7, 2004, the Veteran was seen at a VA ambulatory care 
clinic, at which time he complained of, among other things, 
"stomach problems" consisting of a sharp intermittent right 
lower quadrant pain which had been present for three months.  
Reportedly, the Veteran had gone to the emergency room in 
February for these symptoms, at which time he was diagnosed 
with muscle strain.  Significantly, at the time, the Veteran 
reported that he had pulled a muscle in 1993 in the same area 
while working in a warehouse.  Moreover, the Veteran admitted 
to moving a television set two days prior to his abdominal 
pain.  When questioned, the Veteran gave a history of 
constipation, but indicated that he took stool softeners in 
order to keep his "stool loose."  Also noted was a history of 
internal hemorrhoids.  Noted at the time of evaluation was 
that the Veteran had been passing gas, and that he denied any 
problems with fever, chills, melena, hematochezia, nausea, or 
vomiting.  However, the Veteran did complain of a constant 
burning pain in his urethra.  According to the Veteran, he 
had experienced problems with hesitancy, urgency, and a 
decreased caliper, and was reportedly "losing bladder 
control."  When further questioned, the Veteran indicated 
that he had experienced these problems for over one year.  
However, he denied any earlier problems with discharge, 
burning on urination, hematuria, fever, chills, trauma, or 
any lesion.  

On physical examination, the Veteran's abdomen was described 
as soft and obese, with positive bowel sounds in all 
quadrants, accompanied by some tenderness to palpation at the 
left and right lower quadrant.  There was no evidence of any 
rebound or guarding, and no masses or any hernia.  Rectal 
examination showed good rectal tone, with stool in the rectal 
vault, and no masses.  A test for occult blood was reportedly 
negative.  The pertinent diagnoses noted were exacerbation of 
diverticulosis, and probable urinary tract infection.  
Treatment was with Bentyl (for abdominal pain), as well as 
Flagyl and Cipro (for infection).

During the course of VA outpatient treatment in mid May 2004, 
the Veteran indicated that he had taken the aforementioned 
Cipro and Flagyl, but had been enduring daily nausea and 
diarrhea, even after the course of those medications was 
"still in progress."  On physical examination, there was 
noted the Veteran's problem with nausea, as well as six 
diarrhea-like stools per day.  Recommended at the time was 
that the Veteran's case be discussed with the physician's 
assistant who had previously seen him, and follow up as 
needed.  Also noted was that the Veteran should be scheduled 
for laboratory studies and evaluation in the "same day 
clinic."

Approximately two hours later, the Veteran was seen in the 
ambulatory care clinic with a complaint of abdominal pain, 
nausea, vomiting, and diarrhea.  Reportedly, the Veteran's 
symptoms had started following the use of antibiotics.  
However, while the Veteran had completed his course of 
antibiotics, his diarrhea continued.  When questioned, the 
Veteran indicated that he had received no relief from Pepto-
Bismol.  However, he had eaten jello earlier that day, with 
no recurrence of loose stools, and no evidence of either 
fevers or chills.  On physical examination, the Veteran was 
described as in no distress.  There was, however, evidence of 
decreased Potassium at 3.2, as well as generalized abdominal 
tenderness with palpation, though with no organomegaly, and 
increased bowel sounds throughout.  The clinical impression 
was gastroenteritis.  Treatment was with medication, 
including Imodium and Bentyl.

During the course of VA outpatient treatment approximately 
one week later, the Veteran complained of rectal pain, in 
conjunction with a history of hemorrhoids.  Reportedly, a 
prior colonoscopy had confirmed that diagnosis.  When 
questioned, the Veteran indicated that he had used topical 
medication, as well as Sitz baths with no relief.  According 
to the Veteran, his symptoms had begun following bouts of 
diarrhea which had now cleared up.  On physical examination, 
the Veteran was in no distress, and there was no evidence of 
any external rectal lesions.  Further examination revealed 
some erythematous burns around the Veteran's anal opening, 
though with no swelling.  At the time of examination, there 
was evidence of some palpable internal hemorrhoids, as well 
as an anal fissure at 6 o'clock.  The clinical impression was 
anal fissure/hemorrhoid.  Treatment was with Anusol ointment 
and suppositories, as well as Colace.

At the time of VA outpatient treatment in early June 2003, 
the Veteran's abdomen was described as soft, with no evidence 
of any masses or organomegaly, but some tenderness.  A rectal 
examination was negative for the presence of hemorrhoids, 
though there was some evidence of erythema at 12 o'clock.  
The clinical assessment was recent flare of hemorrhoids, 
exacerbated by antibiotic use and concomitant diarrhea, with 
questionable Clostridium Difficile.  Treatment was with 
Proctosol cream.  Shortly thereafter, it was noted that the 
laboratory had called to report that the Veteran's stool 
specimen was "C Diff positive."

During the course of VA outpatient treatment in early July 
2004, it was noted that the Veteran had been seen in urology 
on June 10, 2004. At that time, the Veteran had developed 
hemorrhoids, and was found to have an enlarged prostate and 
bladder.  Also noted was that the Veteran had a Foley 
catheter placed, and had been reported with 800cc of urine in 
his bladder.  On physical examination, the Veteran exhibited 
an enlarged prostate without bogginess or nodules.  According 
to the examiner, the Veteran's prostate felt benign, but was 
just "very large."  The Foley catheter was removed, and the 
Veteran was noted to be voiding adequately.  According to the 
examiner, the Veteran appeared to be doing well with the 
exception a very mild burning.  The clinical impression was 
of acute urinary retention, which seemed to have improved.  

Approximately two weeks later, the Veteran was heard to 
complain of persistent rectal pain, for which he had been 
seen at a local medical center.  Also noted was a complaint 
of a "pinching pain" around the penile area, which, according 
to the examiner, most probably represented trauma from 
catheter insertion.  At the time of evaluation, no hematuria 
was in evidence.

At the time of VA outpatient treatment in early September 
2004, it was noted that the Veteran's bladder outlet 
obstruction appeared to have resolved.  Also noted was that 
the Veteran had discontinued one of his medications at the 
recommendation of his psychiatrist, but had subsequently 
developed urinary hesitancy, and restarted that medication.  
Currently, the Veteran complained of a flare of hemorrhoids, 
as well as a previous episode of diverticulitis treated with 
Flagyl, and questionable "C Diff."  According to the Veteran, 
he was also experiencing rectal pain which was exacerbated by 
Anusol and Witch Hazel.  Noted at the time of evaluation was 
that the Veteran had undergone colonoscopy in March 2004, 
which yielded a diagnosis of hemorrhoids, though with no 
other gross lesion.  On physical examination, the Veteran's 
rectal sphincter was intact, though there was a small 
external nonthrombosed hemorrhoid at the 1 o'clock position, 
as well as a small area discrete from the sphincter and 
ventral to it, about 1-centimeter in diameter, representing a 
small fissure. The clinical assessment was of external 
hemorrhoids, and a "very tender" small fissure.  Treatment 
was with Nitroglycerine ointment.  

During the course of a general surgery consultation in late 
October 2004, it was noted that the Veteran was being 
followed in the urology clinic for benign prostatic 
hypertrophy with bladder outlet obstruction which was now 
consistently controlled with medication.  Reportedly, the 
Veteran had been seen by the GI clinic in late March 2004 for 
a colonoscopy, which found hemorrhoids, but no other gross 
colonic lesions.  The Veteran was instructed to start on a 
high fiber, low-fat diet.  On May 7, 2004, he was reportedly 
seen in primary care for abdominal pain and dysuria, at which 
time he was treated for diverticulitis with Flagyl and Cipro.  
According to the Veteran, he subsequently developed recurrent 
rectal pain which he felt was due to the Flagyl and Cipro.  
Also noted was that the Veteran had been seen several times 
at a private medical center for irritative rectal symptoms 
which were treated topically with steroids, as a result of 
which, according to the Veteran, he experienced "irritation 
and burning."  The Veteran had been referred by his primary 
care physician for evaluation of hemorrhoids.  Noted at the 
time was that the Veteran had occasional rare bleeding from 
his external hemorrhoids, and that he used both hot Sitz 
baths and aloe vera based ointment which helped.  The Veteran 
reported that, while he used Metamucil, he continued to 
experience occasional trouble with constipation.  

On physical examination there was noted the presence of a 
small, noninflamed or engorged left external hemorrhoid at 
approximately the 11 o'clock position, with normal rectal 
mucosa, and no evidence of any internal hemorrhoids.  The 
clinical assessment was of small external hemorrhoids, 
considered to be "nonsurgical" at the time of evaluation.  
Recommended at the time was that the Veteran continue his 
treatment with aloe vera ointment "as desired," and avoid 
straining and constipation.  

During the course of a gastrointestinal consultation the 
following day, it was noted that the Veteran had previously 
experienced a bout of abdominal pain, for which he had been 
seen in the emergency room and given Metronidazole, which 
reportedly resulted in some rectal burning.  Also noted were 
problems with some occasional blood with constipation.  
According to the Veteran, he had experienced some occasional 
abdominal cramps, as well as gas discomfort and burping.  
However, he denied any other past or current gastrointestinal 
problems.

On physical examination, the Veteran's abdomen was soft and 
nontender, with no evidence of any mass or organomegaly, or 
any guarding or rebound.  Noted at the time of evaluation was 
that the Veteran and the examiner had sat down and discussed 
the Veteran's situation, and that, in the opinion of the 
examiner, the Veteran's symptoms were mostly due to 
hemorrhoids, with some element of functional bowel.  The 
Veteran was requested to stay on a high fiber, low fat, 
weight reducing diet, and maintain a healthy lifestyle.  
Additionally recommended was that the Veteran continue to use 
Sitz baths and suppositories, as well as increase his fluid 
and fiber intake, exercise, and try to lose some weight.  

At the time of a VA general surgery consultation in mid April 
2005, it was noted that the Veteran had initially been seen 
in the general surgery clinic in late October 2004, where he 
was found to have a small, soft external hemorrhoid, with no 
surgical indication for a hemorrhoidectomy.  Also noted was a 
history of rectal fissures, though none were found at that 
time.  According to the Veteran, he had since tried multiple 
suppositories and pads, which he felt "worsened his rectum."  
Moreover, his hemorrhoid "came and went," occasionally 
becoming inflamed, which adversely affected the hemorrhoid.  
Reportedly, the Veteran continued to experience occasional 
rare bleeding from his external hemorrhoid, for which he used 
hot Sitz baths and aloe vera based ointment, which helped, 
along with Metamucil and Docusate.  On physical examination, 
there was noted a small, 1-centimeter, firm mass in the left 
rectal area at approximately the 10 o'clock position, with 
the remainder of the rectal mucosa within normal limits.  The 
clinical assessment was of small, firm, external hemorrhoids, 
with a history of "enlarging and declining."  In a general 
surgery progress note dated approximately one month later, it 
was noted that a physical examination showed the presence of 
a negligible external hemorrhoid "times two."  The clinical 
impression was of small external hemorrhoids with a history 
of enlarging and declining, though with no surgical 
indication for hemorrhoidectomy.

In August 2006, the Board requested the opinion of a VA 
physician regarding the exact nature and etiology of the 
Veteran's claimed disability of the rectum, to include rectal 
pain, leakage (incontinence), and hemorrhoids.  At that time, 
it was requested that the physician indicate whether the 
Veteran currently suffered from a chronic rectal disability, 
and, if so, whether that disability was at least as likely as 
not "the direct result of VA treatment or medication."  A 
further opinion was requested as to whether the disability in 
question was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of treating VA medical personnel.  Finally, it 
was requested that an opinion be offered as to whether the 
disability in question was "at least as likely as not" the 
result of a "reasonably foreseeable" event.  

In a response to the Board's inquiry, a VA physician, in 
October 2006, provided the following opinion:  

The claims folder is reviewed.  

PRESENT MEDICAL HISTORY:  The Veteran 
presents today for examination as part of 
a claim for benefits based on a Title 
38 U.S.C.A. § 1151 for rectal leakage or 
a rectal disability.  According to the VA 
Form 2507, the Veteran contends that he 
was given medication for diverticulitis 
on May 7, 2004 at the VA Medical Center 
at Martinez, and that, as a result, he 
developed rectal leakage.  I am asked to 
review the medical records, to examine 
the Veteran, and determine if a chronic 
rectal disability exists, and, if so, 
whether it is as likely as not a direct 
result of VA treatment or medication 
prescribed by the VA, and additionally 
(whether) there is evidence of misconduct 
on the part of the treating facility.

The Veteran gives a history of presenting 
for evaluation at the primary care clinic 
in Martinez on May 7, 2004, complaining 
of burning with urination, suprapubic 
pressure and pain.  He reports that he 
had a screen and colonoscopy just weeks 
prior to this presentation, at which time 
he was found to have some hemorrhoidal 
tissue which resulted in some minimal 
rectal bleeding, but no other 
abnormalities found.  He (the Veteran) 
indicates that he was treated for 
diverticulitis with two separate 
antibiotics, and, as a result, developed 
diarrhea with abdominal cramps, which 
resulted in perirectal burning and pain.  
He indicates that he had multiple follow-
ups at the clinic, with continued 
symptoms of diarrhea and perirectal pain.  
He was told that there was evidence of 
perianal irritation.  Anusol was 
prescribed with no particular benefit, 
and the (Veteran) indicates that he had 
an increasing and burning discomfort upon 
the application of the Anusol.  He 
continued to have rectal pain, and was 
treated with topical creams, ProctoFoam 
HC, Sitz baths, and also self-prescribed 
an olive oil and aloe combination.  He 
was seen by several providers during this 
time, including surgical specialists and 
his gastroenterologist, and symptoms were 
attributed to hemorrhoids.  At present, 
he continues to be treated for 
hemorrhoids, using twice daily and 
sometimes three times daily medicated 
rectal suppositories, Sitz baths four 
times daily, daily stool softeners 
supplemented with Dulcolax to maintain 
bowel movements, and will also 
periodically use topical Lidocaine.  He 
uses the Anusol suppositories with each 
bowel movement, and notes that he has 
variably formed or liquid bowel 
movements.  Rectal pain at present is 
intermittent and occurs with passing a 
bowel movement, though at other times he 
will simply have pain without (the) 
presence of a bowel movement, and 
indicates that he has pain most days.  He 
reports a yellowish discharge from the 
rectum occurring 2 to 3 times per week.  
He uses gauze pads or feminine hygiene 
products to absorb the discharge.  He 
does not use incontinence garments on any 
daily basis.  The discharge is described 
as occurring as yellow-brown smears 
typically noted at the toileting episode 
following a bowel movement.  He indicates 
also that approximately once per day, he 
will have a small amount of blood with 
wiping.  He denies true incontinence of 
stool and indicates rectal tone is good.  
In addition to his topical treatments, he 
also uses Colace, Metamucil, and daily 
bran or fiber cereal to maintain soft 
bowel movements.

Review of the claims folder confirms the 
Veteran's reported visit of May 7, 2004.  
The history and physical examination are 
quite detailed, but the exact thought 
process leading to the diagnosis of 
diverticulitis is not clear.  The Veteran 
was seen by a physician's assistant 
student, who then sought consultation 
with her supervising physician's 
assistant, and the diagnosis arrived at 
and treatment recommended which included 
Flagyl and Cipro.  Flagyl and Cipro could 
readily be expected to result in 
abdominal or gastrointestinal distress, 
and probably did cause the cramps and 
diarrhea that onset in the next 24 hours.  
The Veteran's symptoms did persist, and 
the record indicates that he was 
evaluated at what appears to be the 
Mather Urgent Care Clinic, where a stool 
sample was collected and shown to be 
positive for Clostridium Difficile, a 
bacteria that often causes an 
enterocolitis in the setting of use of 
antibiotics.  This specimen was 
appropriately treated with Vancomycin for 
the C. Difficile, and no further entries 
indicated (an) ongoing problem with the 
diarrhea.  

A week to ten days after the original 
presentation, the Veteran was seen at the 
urgent care facility at Mather with 
bladder outlet obstruction of uncertain 
etiology.  The presenting symptoms on May 
7, 2004 were, in fact, crampy abdominal 
pain.  The Veteran was afebrile, had no 
complaints of rectal bleeding or pain at 
the time, and given the recent 
colonoscopy findings, the diagnosis of 
acute diverticulitis could easily be 
called into question.  Given the 
subsequent presentation with symptoms of 
overt bladder outlet obstruction, in my 
opinion, it is at least as likely as not 
likely that the clinicians misdiagnosed 
the Veteran's abdominal complaints.  
Based on their conclusion, the treatment 
was appropriate, and the side effects of 
abdominal distress, persistent diarrhea, 
and possible C. Difficile colitis are not 
unforeseen events in the setting of the 
use of Metronidazole and Fluoroquinolone 
antibiotics.

In conclusion, then, in my opinion, the 
clinicians treating the Veteran on May 7, 
2004, as likely as not erred in their 
judgment in finding a diagnosis of 
diverticulitis; the ...(inaudible) of 
gastrointestinal substances and finding 
of Clostirdium Difficule in the stool are 
known potential side effects or 
complications of antibiotic therapy.  
Further, in my opinion, the C. Difficile 
was appropriately diagnosed and treated, 
and the gastrointestinal condition ran 
its natural course with no evidence of 
long-term residuals.  

In considering the Veteran's current 
complaints of rectal discharge and rectal 
pain and bleeding, it is my opinion that 
these complaints are either due to his 
underlying hemorrhoidal disease, or 
consequences of his current treatment 
regimen.  Persons who suffer with 
hemorrhoidal skin tags often have hygiene 
challenges, especially with soft stool, 
such that residual stool will become 
lodged in tissue folds, and often then 
stain undergarments.  In my opinion, it 
is at least as likely as not that the 
yellow discharge the Veteran reports is 
simply the effluent of the twice daily 
medicated suppositories.  It is also at 
least as likely as not that the Veteran's 
persistent complaints of perirectal or 
perianal stinging and burning may be 
related to his medication regimen, 
bacterial overgrowth due to the presence 
of frequent soft stools, or some 
combination of both of these issues.  
Nowhere in the medical record is any 
other explanation offered for the 
Veteran's ongoing symptoms except his 
hemorrhoids, which predated the events of 
May 7, 2004.  In my opinion, therefore, 
the Veteran's current symptoms are less 
likely than not a residual of the 
gastrointestinal disturbance and diarrhea 
triggered by the medication regimen 
prescribed on May 7, 2004 than they are 
due to his underlying hemorrhoidal 
disease and likely side effects of his 
current treatment regimen.

On physical examination, the Veteran does 
have some hemorrhoidal tag tissue noted.  
The perianal area is not inflamed at the 
present time.  Rectal tone is normal.  

DIAGNOSTIC STUDIES:  None.

DIAGNOSES:

1.  No evidence of fecal incontinence.
2.  No evidence of long term 
complications (of) treatment provided at 
Martinez VA Medical Center on May 7, 
2004.
3.  Hemorrhoids, external, presence 
predates incident described in the claim.  
Current symptoms of hemorrhoidal disease 
less likely than not secondary to any 
treatment recommended on the May 7, 2004 
evaluation.  

The Board finds the aforementioned VA opinion highly 
probative, as that opinion was based upon a full review of 
the Veteran's claims file, as well as an examination of the 
Veteran.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiner provided reasons and bases for his medical opinion, 
and pointed to the evidence which supported his opinion.  See 
Hernandez-Toynes v. West, supra.  The examiner's opinion is 
consistent with the other objective evidence of record.  The 
above discussed treatment records show that the Veteran had 
hemorrhoids prior to May 7, 2004, and that he did not 
experience increased impairment thereafter.  It also shows 
that any gastrointestinal or genitourinary symptoms the 
Veteran experienced were properly treated without resultant 
disability.  Based on the aforementioned, the Veteran did not 
suffer permanent additional disability, to include rectal 
pain, leakage (incontinence), and/or hemorrhoids as a result 
of treatment provided him by medical personnel on May 7, 
2004.  Nor has it been demonstrated that the care provided 
the Veteran was characterized by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel providing the 
treatment, or that it resulted in an event which was not 
reasonably foreseeable.

The Board is cognizant of the Veteran's assertions set forth 
on appeal.  However, the Board rejects those assertions to 
the extent that the Veteran seeks to relate his current 
rectal problems to VA treatment on May 7, 2004.  
Significantly, the Veteran as a layperson, is not competent 
to create the requisite causal nexus for his current rectal 
pathology.  Rather, evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Given the medical complexity of the 
matter involved in this case, medical expertise is required.  

Under the circumstances, the preponderance of the evidence 
weighs against the Veteran's claim, and is not in equipoise.  
The Veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 must therefore be denied.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2006 and June 2008.  In that correspondence, VA informed 
the Veteran that, in order to substantiate his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the evidence needed to show that he had 
suffered additional disability as the result of carelessness, 
negligence, lack of proper skill, an error in judgment, or 
similar instance of fault on the part of treating VA medical 
personnel, or, in the alternative, as the result of an event 
not reasonably foreseeable.  To the extent there existed any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also informed of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
outpatient treatment records, as well as VA examination 
reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance of the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a disability of the rectum, to include 
rectal pain, leakage (incontinence), and hemorrhoids, are 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


